Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/11/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/11/2022.   
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 recite the new limitation “wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor”. While the specification discloses that the processor controls the measurement device to measure standard plates (paragraphs [0096]-[0099]), the disclosure fails to disclose, implicitly or inherently, that the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor. Furthermore, while the specification (paragraph [0046]) and Figs. 1-3 teach a phosphor unit 300, the disclosure fails to disclose, implicitly or inherently, a group of phosphors. Thus, the new limitation of claims 1 and 14 contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. Claims 2-7 and 15-20 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the claims recite “wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor” in the last lines, which is unclear. It is unclear if the processor is reading information about the standard plate (e.g. data processing) or if the processor is directly measuring, i.e. reading, the standard plate? Is the processor controlling measurement, i.e. reading, of the standard plate via the light sensor? 
Regarding the phrase “as a unit”, is the processor reading the standard plate as a unit of measurement? Or is “unit” being used to refer to the structural area of the standard plate? 
Regarding the phrase “read the standard plate as a unit in which the phosphor of a group of phosphors are imaged…”, does the standard plate comprise the “phosphor”? Or is reading the standard plate a step of imaging the phosphor as established in line 2?
Claims 2-7 and 15-20 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwanaga et al. (US 20170160270 A1) in view of Luther et al. (US 20070064323 A1).
Regarding claim 1, Iwanaga teaches freshness measurement system, comprising: 
an ultraviolet (UV) lamp (paragraph [0050], “ultraviolet (UV) light source unit”) configured to irradiate a phosphor that is capable of changing an intensity of fluorescence according to a concentration of a component released from a perishable food with an excitation light (paragraph [0050] teaches the UV light source unit emits UV light onto the marker, wherein paragraph [0020] teaches the marker is a fluorescent coagulation factor, i.e. phosphor; paragraph [0028] teaches the fluorescent coagulation factor changes in intensity according to a concentration of an amine, i.e. presence of an amine; paragraph [0002] teaches “food freshness”; Fig. 6 shows raw food material P); 
a light sensor (paragraph [0050], “light emission detection unit”) configured to measure the intensity of fluorescence emitted by the phosphor (paragraphs [0050]-[0052]); and 
a processor (paragraph [0052], “smart phone”; the smart phone inherently comprises a processor because paragraph [0052] teaches the smart phone processes images, which would require a processor) configured to determine a freshness index of the perishable food using the measured intensity (paragraph [0052] teaches the smart phone determines freshness with an automatic determination function based on the captured fluorescent images, i.e. measured intensity; freshness index is interpreted as “food freshness state” as taught in paragraph [0049]).
While Iwanaga teaches multiple detecting plates, i.e. group of phosphors (Fig. 6 shows two plate areas for markers A, B; paragraphs [0061] teach markers A and B comprise fluorescent liquids), Iwanaga fails to teach wherein the processor is further configured to determine a brightness of the phosphor in relation to a standard plate and determine the intensity of fluorescence based on a ratio of the brightness of the phosphor, wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor.
Luther teaches a method and device for automatic detection of fluorescent and/or light-absorbent indicator (abstract), wherein a fluorescing indicator and a reference indicator are used (paragraphs [0026],[0029]). Luther teaches an evaluation unit to evaluate the at least one measurement signal on the basis of the ratio of the intensity of the at least one measurement signal to the intensity of the reference signal, which enables the indicator concentrations in the service fluid to be reliably determined, even under variable conditions (paragraph [0030]). Luther teaches detecting the reference indicator (paragraph [0056]) wherein a relation is established between measurement signal and reference signal (paragraph [0056]). Luther teaches a plurality of dyes may be present (paragraph [0013]).
Since Luther teaches measuring fluorescent signals, similar to Iwanaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwanaga to incorporate the teachings of Luther to provide wherein the processor is further configured to determine a brightness of the phosphor in relation to a standard plate and determine the intensity of fluorescence based on a ratio of the brightness of the phosphor, wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor. Doing so would utilize known techniques of reference indicators, as taught by Luther, which would have a reasonable expectation of successfully improving reliability of analysis under variable conditions. 
Note that the “phosphor”, “component”, “perishable food” are not positively recited structurally and are interpreted as intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed system.
Note that the functional recitations that describe the UV lamp, the phosphor, and the light sensor are interpreted as intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. See MPEP 2114.
Regarding claim 3, Iwanaga further teaches the system further comprising a display device (paragraph [0052] teaches a “smart phone”, which inherently has a display, wherein the display of the smart phone is interpreted as the display device) configured to make a notification of the freshness index (paragraph [0052] teaches the smart phone determines freshness with an automatic determination function; one of ordinary skill in the art would appreciate that the smart phone inherently makes a notification of the freshness index because the result of determining freshness would be displayed on the smart phone).
Regarding claim 4, Iwanaga further teaches the system further comprising an installation part (Figs. 5A and 6, interpreted as the glass plate 101) configured to install the phosphor so that the phosphor is exposed to a gas containing the component (Fig. 6 teaches markers A and B installed on the glass plate to be exposed to a gas of raw food material P).
Note that the functional recitations that describe the installation part are interpreted as intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. See MPEP 2114.
Regarding claim 5, Iwanaga further teaches the system further comprising the phosphor (paragraph [0020] teaches the marker is a fluorescent coagulation factor, i.e. phosphor).
Regarding claim 6, Iwanaga further teaches the system wherein the excitation light irradiated by the ultraviolet (UV) lamp comprises ultraviolet light (paragraph [0050], “ultraviolet (UV) light source unit”).
Regarding claim 7, Iwanaga further teaches the system wherein the freshness index of the perishable food is determined without damage or degradation of the perishable food (Fig. 6; paragraph [0062] teaches the markers did not come into contact with the raw food material P, i.e. did not damage or degrade the food).
Regarding claim 14, Iwanaga teaches a perishable food freshness measurement system, comprising: 
an ultraviolet (UV) lamp (paragraph [0050], “ultraviolet (UV) light source unit”) configured to irradiate a phosphor that changes an intensity of fluorescence according to a concentration of a component released from a perishable food item with an excitation light (paragraph [0050] teaches the UV light source unit emits UV light onto the marker, wherein paragraph [0020] teaches the marker is a fluorescent coagulation factor, i.e. phosphor; paragraphs [0026] and [0028] teach the fluorescent coagulation factor changes in intensity according to a concentration of an amine from a perishable food item, i.e. presence of an amine); 
a light sensor (paragraph [0050], “light emission detection unit”)  configured to measure the intensity of fluorescence emitted by the phosphor (paragraphs [0050]-[0052]); and 
a processor (paragraph [0052], “smart phone”; the smart phone inherently comprises a processor because paragraph [0052] teaches the smart phone processes images, which would require a processor) configured to determine a freshness index of the perishable food item using the measured intensity (paragraph [0052] teaches the smart phone determines freshness with an automatic determination function based on the captured fluorescent images, i.e. measured intensity; freshness index is interpreted as “food freshness state” as taught in paragraph [0049]). 
While Iwanaga teaches multiple detecting plates, i.e. group of phosphors (Fig. 6 shows two plate areas for markers A, B; paragraphs [0061] teach markers A and B comprise fluorescent liquids), Iwanaga fails to teach wherein the processor is further configured to determine a brightness of the phosphor in relation to a standard plate and determine the intensity of fluorescence based on a ratio of the brightness of the phosphor, wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor.
Luther teaches a method and device for automatic detection of fluorescent and/or light-absorbent indicator (abstract), wherein a fluorescing indicator and a reference indicator are used (paragraphs [0026],[0029]). Luther teaches an evaluation unit to evaluate the at least one measurement signal on the basis of the ratio of the intensity of the at least one measurement signal to the intensity of the reference signal, which enables the indicator concentrations in the service fluid to be reliably determined, even under variable conditions (paragraph [0030]). Luther teaches detecting the reference indicator (paragraph [0056]) wherein a relation is established between measurement signal and reference signal (paragraph [0056]). Luther teaches a plurality of dyes may be present (paragraph [0013]).
Since Luther teaches measuring fluorescent signals, similar to Iwanaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwanaga to incorporate the teachings of Luther to provide wherein the processor is further configured to determine a brightness of the phosphor in relation to a standard plate and determine the intensity of fluorescence based on a ratio of the brightness of the phosphor, wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor. Doing so would utilize known techniques of reference indicators, as taught by Luther, which would have a reasonable expectation of successfully improving reliability of analysis under variable conditions. 
Note that the “phosphor”, “component”, “perishable food item” are not positively recited structurally and are interpreted as intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system.
Note that the functional recitations that describe the UV lamp, the phosphor, and the light sensor are interpreted as intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. See MPEP 2114.
Regarding claim 16, Iwanaga further teaches the system further comprising a display device (paragraph [0052] teaches a “smart phone”, which inherently has a display, wherein the display of the smart phone is interpreted as the display device) configured to make a notification of the freshness index (paragraph [0052] teaches the smart phone determines freshness with an automatic determination function; one of ordinary skill in the art would appreciate that the smart phone inherently makes a notification of the freshness index because the result of determining freshness would be displayed on the smart phone).
Regarding claim 17, Iwanaga further teaches the system further comprising an installation part (Figs. 5A and 6, interpreted as the glass plate 101) configured to install the phosphor so that the phosphor is exposed to a gas containing the component (Fig. 6 teaches markers A and B installed on the glass plate to be exposed to a gas of raw food material P).
Note that the functional recitations that describe the installation part are interpreted as intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.
Regarding claim 18, Iwanaga further teaches the system further comprising the phosphor (paragraph [0020] teaches the marker is a fluorescent coagulation factor, i.e. phosphor).
Regarding claim 19, Iwanaga further teaches the system wherein the excitation light irradiated by the ultraviolet (UV) lamp comprises ultraviolet light (paragraph [0050], “ultraviolet (UV) light source unit”).
Regarding claim 20, Iwanaga further teaches wherein the freshness index of the perishable food item is determined without damage or degradation of the perishable food item (Fig. 6; paragraph [0062] teaches the markers did not come into contact with the raw food material P, i.e. did not damage or degrade the food).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga in view of Luther as applied to claims 1 and 14 respectively above, and further in view of Kiryukhin et al. (US 20170074850 A1, hereinafter “Kiryukhin”).
Regarding claim 2, while Iwanaga teaches that the amount of generated biogenic amines serves as an index indicating freshness of edible food (paragraph [0003]), Iwanaga in view of Luther fail to teach wherein the freshness index is a K value.
Kiryukhin teaches a sensor for indicating food quality comprising a semi-permeable film layer (abstract). Kiryukhin teaches that K value, i.e. K-index, measurements allows anticipation of the beginning of spoilage and to better control the freshness level of a product, such as food (paragraph [0014]). Kiryukhin teaches that the sensor provides comprehensive assessment of food freshness and quality by measuring properties such as the K value (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwanaga in view of Luther to incorporate the teachings of Kiryukhin to provide wherein the freshness index is a K value. Doing so would utilize known measurements in the art that would have a reasonable expectation of improving anticipation and assessment of food freshness and quality, as taught by Kiryukhin. 
Regarding claim 15, while Iwanaga teaches that the amount of generated biogenic amines serves as an index indicating freshness of edible food (paragraph [0003]), Iwanaga in view of Luther fail to teach wherein the freshness index is a K value.
Kiryukhin teaches a sensor for indicating food quality comprising a semi-permeable film layer (abstract). Kiryukhin teaches that K value, i.e. K-index, measurements allows anticipation of the beginning of spoilage and to better control the freshness level of a product, such as food (paragraph [0014]). Kiryukhin teaches that the sensor provides comprehensive assessment of food freshness and quality by measuring properties such as the K value (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwanaga in view of Luther to incorporate the teachings of Kiryukhin to provide wherein the freshness index is a K value. Doing so would utilize known measurements in the art that would have a reasonable expectation of improving anticipation and assessment of food freshness and quality, as taught by Kiryukhin. 

Double Patenting
Applicant is advised that should claims 1-7 be found allowable, claims 14-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Luther is nonanalogous art (see page 7 of Remarks, “Luther et al. does not disclose, teach, or suggest aspects pertinent to quantitatively evaluating the freshness of a perishable food”), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Iwanaga and Luther have CPC symbols related to G01N 21/64, which are in the same field of applicant’s endeavor since the applicant’s invention includes CPC symbols related to G01N 21/64. 
Furthermore, Luther teaches a method and device for automatic detection of fluorescent and/or light-absorbent indicator (abstract), wherein a fluorescing indicator and a reference indicator are used (paragraphs [0026],[0029]). Since Luther teaches measuring fluorescent signals, similar to Iwanaga, Luther is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
Note that Luther is not being used to teach the limitations related to perishable food, rather Iwanaga teaches the limitations related to perishable food. Luther is being used to introduce the benefits of using a reference/standard signal to improve analysis as discussed above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Luther teaches a method and device for automatic detection of fluorescent and/or light-absorbent indicator (abstract), wherein a fluorescing indicator and a reference indicator are used (paragraphs [0026],[0029]). Luther teaches an evaluation unit to evaluate the at least one measurement signal on the basis of the ratio of the intensity of the at least one measurement signal to the intensity of the reference signal, which enables the indicator concentrations in the service fluid to be reliably determined, even under variable conditions (paragraph [0030]). Luther teaches detecting the reference indicator (paragraph [0056]) wherein a relation is established between measurement signal and reference signal (paragraph [0056]). Luther teaches a plurality of dyes may be present (paragraph [0013]).
Since Luther teaches measuring fluorescent signals, similar to Iwanaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iwanaga to incorporate the teachings of Luther to provide wherein the processor is further configured to determine a brightness of the phosphor in relation to a standard plate and determine the intensity of fluorescence based on a ratio of the brightness of the phosphor, wherein the processor is configured to read the standard plate as a unit in which the phosphor of a group of phosphors are imaged by the light sensor. Doing so would utilize known techniques of reference indicators, as taught by Luther, which would have a reasonable expectation of successfully improving reliability of analysis under variable conditions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798